JAMES S. CHEN AULT, Special Commissioner.
In this action for wrongful death, after the plaintiff-appellant completed his evidence in chief, the defendants-appellees each moved for a directed verdict, which motion was sustained, and a verdict was then returned by the jury, at the direction of the court, for both defendants. Judgment was entered dismissing the action, from which judgment the plaintiff undertakes to appeal.
The notice of appeal states: “ * * * that he is taking the Appeal from Instruction A whereby the court instructed the jury to find for defendants * * * on their respective motions for directed verdict * *
CR 73.03 clearly and unequivocally provides that “The notice of appeal * * * shall designate the judgment or part thereof appealed from.” In the construction of this rule, this court has uniformly held that strict compliance is required. Hawks v. Wilbert, Ky., 355 S.W.2d 655 (1961); Rose Bowl Lanes, Inc. v. City of Louisville, Ky., 373 S.W.2d 157 (1963); McFerran v. Postal Service, Inc., Ky., 402 S.W.2d 83 (1966); Moberly v. Berry, Ky., 405 S.W.2d 198 (1966).
Since appellant has not appealed from a judgment the appeal is dismissed.
All concur.